
	
		III
		Calendar No. 337
		110th CONGRESS
		1st Session
		S. RES. 22
		IN THE SENATE OF THE UNITED STATES
		
			January 10, 2007
			Ms. Collins (for
			 herself, Mr. Lieberman,
			 Mr. Carper, Mr.
			 Coleman, Mr. Akaka,
			 Mr. Feingold, and
			 Mr. Leahy) submitted the following
			 resolution; which was referred to the Committee on Homeland Security and Governmental
			 Affairs
		
		
			September 4, 2007
			Reported by Mr.
			 Lieberman, without amendment
		
		RESOLUTION
		Reaffirming the constitutional and
		  statutory protections accorded sealed domestic mail, and for other
		  purposes.
	
	
		Whereas all Americans depend on the United States Postal
			 Service to transact business and communicate with friends and family;
		Whereas postal customers have a constitutional right to
			 expect that their sealed domestic mail will be protected against unreasonable
			 searches;
		Whereas the circumstances and procedures under which the
			 Government may search sealed mail are well defined, including provisions under
			 the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.), and
			 generally require prior judicial approval;
		Whereas the United States Postal Inspection Service has
			 the authority to open and search a sealed envelope or package when there is
			 immediate threat to life or limb or an immediate and substantial danger to
			 property;
		Whereas the Postal Accountability and Enhancement Act
			 (Public Law 109–435) expressly reaffirmed the right of postal customers to have
			 access to a class of mail sealed against inspection;
		Whereas the United States Postal Service affirmed January
			 4, 2007, that the enactment of the Postal Accountability and Enhancement Act
			 (Public Law 109–435) does not grant Federal law enforcement officials any new
			 authority to open domestic mail;
		Whereas the signing statement on the Postal Accountability
			 and Enhancement Act (Public Law 109–435) issued by President Bush on December
			 20, 2006, raises questions about the President’s commitment to abide by these
			 basic privacy protections; and
		Whereas the Senate rejects any interpretation of the
			 President’s signing statement on the Postal Accountability and Enhancement Act
			 (Public Law 109–435) that in any way diminishes the privacy protections
			 accorded sealed domestic mail under the Constitution and Federal laws and
			 regulations: Now, therefore, be it
		
	
		That the Senate reaffirms the
			 constitutional and statutory protections accorded sealed domestic mail.
		
	
		September 4, 2007
		Reported without amendment
	
